Citation Nr: 0317122	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  91-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which inter alia denied service connection for a 
cervical spine disorder, and a back disorder.  The veteran 
appealed, and the Board denied the claims, most recently in 
August 1999.  The veteran appealed the Board's denials to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2001, while his case was pending at the Court, the 
VA's Office of General Counsel filed  an Appellee's Motion 
for Remand and to Stay Further Proceedings (Motion).  In 
March 2001, pursuant to the Motion, the Court issued an Order 
vacating the Board's August 1999 decision and remanding the 
case for further development and adjudication.  In the August 
1999 decision, the Board determined that a decision by the 
Board in 1988 denying service connection for low back 
disability was final, but that new and material evidence had 
been submitted to reopen the claim.  It does not appear that 
that part of the August 1999 decision, which was favorable to 
the veteran, was addressed by the order of the Court and 
accordingly will not be discussed currently.  Rather, the 
issue will be addressed on the merits.


FINDINGS OF FACT

1.  The veteran's low back disorder was related to an injury 
sustained during service.  

2.  The veteran's cervical spine disorder is related to an 
injury sustained during service.  




CONCLUSIONS OF LAW

1.  The veteran's low back disorder was incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1153, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

2.  The veteran's cervical spine disorder was incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1153, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  Given the Board's 
favorable decisions in this case, the Board's consideration 
of the regulations as in effect prior to this case does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v . Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Service Connection

The Board will first discuss two preliminary matters.  First, 
as previously stated in its (vacated) August 1999 decision, 
in May 1995 the RO wrote the veteran's attorney and requested 
that the veteran clarify the disabilities he claimed to be 
residuals of a concussion, as neither the veteran nor his 
attorney responded to identify any disabilities other than 
headaches as having resulted from the claimed in-service 
concussion. The Board further notes that a March 1996 rating 
decision granted service connection for vertigo by 
recharacterizing the previously- service-connected tinnitus 
as labyrinthitis, with vertigo and tinnitus.  Service 
connection for post-concussion headaches has been established 
by the RO.  The veteran has not identified any other 
disability claimed as due to an in-service concussion.  
Neither he nor his attorney has expressed any further 
disagreement concerning the issue relating to residuals of a 
concussion.  Based on the foregoing, the Board considers the 
veteran's claim for service connection for residuals of a 
concussion to have been satisfied.

Second, the Board notes that, prior to the RO's return of the 
file to the Board in August 1998, the veteran filed a claim 
for a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
The record indicates that the RO has undertaken development 
of that claim, but has not yet adjudicated the issue.  That 
issue, however, is not inextricably intertwined with the 
issues currently on appeal.  The veteran will not be 
prejudiced by the Board's issuance of a final decision at 
this time on the issues listed above.

In January 1989, the RO denied these claims.  The veteran 
appealed, and in July 1991 and May 1992, the Board remanded 
the case.  In March 1993, the Board issued a decision denying 
service connection for a cervical spine disorder and a low 
back disorder.  The veteran appealed the Board's March 1993 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In September 1994, pursuant to a Joint Motion for 
Remand and to Stay Further Proceedings, the Court issued an 
Order vacating the Board's decision and remanding the case 
for further development and adjudication.  In April 1995, the 
Board remanded the case.  In August 1999, the Board denied 
the claims.  In January 2001, while his case was pending at 
the Court, the VA's Office of General Counsel filed  an 
Appellee's Motion for Remand and to Stay Further Proceedings 
(Motion).  In March 2001, pursuant to the Motion, the Court 
issued an Order vacating the Board's August 1999 decision and 
remanding the case for further development and adjudication.  

The veteran argues that service connection is warranted for a 
low back disorder and a cervical spine disorder.  He argues 
that he injured his lower back when he jumped from a truck.  
With regard to his cervical spine, he essentially argues that 
he currently has a cervical spine disorder as a result of an 
injury that he sustained during combat in service, when he 
received a concussion and a shrapnel injury to his neck.  In 
addition, the veteran argues that he has a cervical spine 
disorder as a result of a neck injury he sustained in a March 
1968 automobile accident while he was in service.  He argues 
that he was treated for his neck and back by VA in 1968 and 
1969, but that the records of that treatment are apparently 
missing.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).

The veteran's discharge indicates that his awards include the 
Purple Heart, the Vietnam Service Medal and the Vietnam 
Campaign Medal with device.  He is therefore deemed to have 
participated in combat and is eligible for the special 
considerations afforded to combat veterans.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304(d).  

The service medical records include a June 1966 entrance 
examination report which shows that no defects of the 
cervical or lumbar spine were noted.  In November 1967, the 
veteran injured his knees when he jumped from a truck.  He 
did not report any complaints referable to his lower back at 
that time and no abnormal low back clinical findings were 
noted.  In March 1968, the veteran was involved in an 
automobile accident which resulted in an injury to his neck.  
A service department physician reported that the veteran wore 
a neck brace, after having been seen by a private physician.  
Cervical spine X-rays were interpreted as being normal.  A 
few days later, the veteran complained of numbness in the 
midline of the back of his neck, as well as pain and 
stiffness and decreased range of motion.  It was noted that 
he apparently had a moderate "whiplash" injury.  Reports 
dated between March and September of 1968 show treatment for 
complaints of low back and/or cervical spine pain.  X-rays 
taken in September 1968 were reported as being normal.  The 
examiner's impression was of muscle strain.  The report of 
his separation examination report, dated in October 1968, 
does not refer to any back or neck complaints and examination 
of the spine was noted to be normal.  The report shows a 1-
inch scar on the back of the veteran's head.

As for the post-service medical evidence, a VA compensation 
examination report, dated in January 1969, shows that the 
veteran complained of pain in his neck and lower back.  The 
examiner commented that the veteran's lower back was 
"orthopedically negative in all aspects after comprehensive 
review."  The cervical spine and lumbosacral spine were 
reported to be normal on X-ray, except for an asymmetrical 
transitional vertebra at L5-S1 and slight scoliosis.  The 
examiner indicated that there was no orthopedic disease 
present.  A surgical examiner reported a 1/2 inch healed scar 
on the back of the veteran's neck, with a retained shrapnel 
fragment.  

A report from Dr. Joseph P. Carnelli, dated in July 1987, 
shows that Dr. Carnelli indicated that he had treated the 
veteran for cervical, thoracic and lumbosacral pain on an 
ongoing basis since February 1971.  

A VA outpatient treatment report, dated in June 1994, notes 
the veteran's complaint of chronic neck and low back pain 
since 1967.  On examination, no abnormal clinical findings 
regarding the cervical spine were reported.  The assessment 
was chronic pain, most likely secondary to degenerative joint 
disease of the cervical and lumbosacral spine.  X-rays dated 
in November 1994 reportedly showed grade II spondylolisthesis 
of L5-S1 and mild degenerative joint disease of the cervical 
spine.  An April 1995 examiner diagnosed degenerative joint 
disease of the cervical spine and grade II spondylolisthesis.  

A VA examination report, dated in July 1995, shows that 
clinical findings were similar to those previously reported 
for both the cervical and lumbosacral spine and that similar 
diagnoses were assigned.  A neurological examiner also 
reviewed the records, diagnosing recurrent low back pain, 
lumbosacral strain.  

VA orthopedic and neurological examination reports, dated in 
September 1996, contain diagnoses that included cervical 
spondylosis without radiculopathy and lumbar spondylosis with 
S1 radiculopathy.  X-rays revealed slight degenerative joint 
disease of the cervical spine, slight degenerative joint 
disease of the thoracic spine, moderate degenerative joint 
disease of the lumbar spine, and slight anterior subluxation 
of L4.  The orthopedic examiner's appraisal included, "Status 
post Vietnam war injury to his neck and low back and now some 
decreased range of motion.  These areas hurt him from time to 
time."  The examiner also indicated that the anomalous first 
rib and anomalous transverse process on L5 seen on previous 
X-rays were of congenital origin.  

In February 1999, the Board requested an opinion from an 
Independent Medical Expert (IME) pursuant to 38 C.F.R. § 
20.901(d).  The Board specifically directed the IME not to 
consider a September 1992 opinion from a Board Medical 
Advisor, and a November 1996 opinion from the Chief of the 
Orthopedics Section at a VA hospital (to avoid any due 
process complications, neither opinion has been considered in 
this decision).  

In April 1999, an opinion was received from Carol 
Vandenakker, M.D.  Dr. Vandenakker noted that the proper 
diagnoses relative to the current cervical spine and low back 
disabilities were: (1) cervical degenerative joint disease, 
and (2) lumbar degenerative spine disease with grade 2 
degenerative spondylolisthesis at L4-5, transitional lumbar 
vertebrae and mild scoliosis.  Dr. Vandenakker concluded that 
it was not likely that the current low back disorder resulted 
from the injury sustained when the veteran jumped from the 
truck in November of 1967 or the motor vehicle accident of 
March 1968.  She stated that the current cervical spine 
disorder is a degenerative disorder related to aging.  Dr. 
Vandenakker concluded that the veteran had mild pre-existent 
asymmetry and instability in the lumbar spine due to the 
congenital [sic] transitional vertebrae and mild scoliosis 
which increased the likelihood of developing degenerative 
disease in the low back and intermittent mechanical pain.  
She noted that the cervical symptoms seem to be strictly 
degenerative in nature as is common in much of the 
population.  She stated that there was no evidence that the 
injuries sustained during his years in the service 
contributed in any significant way to the current diagnoses 
and there is no evidence in the record that they caused the 
current symptoms.

Following the filing of the January 2001 Joint Motion, the 
Board requested another IME opinion.  In a report, dated in 
January 2003, Mark W. Zawadsky, M.D., indicated that he had 
reviewed the veteran's claims files, and he provided a 
summary of the veteran's relevant medical history.  Dr. 
Zawadsky stated that the veteran had spondylolsthesis, 
transitional vertebra, mild scoliosis, and cervical disc 
degenerative disease.  Dr. Zawadsky concluded, "I believe 
that it is at least as likely as not that the injury 
sustained to his low back while active in the service indeed 
did contribute to the chronic nature of his mechanical low 
back pain syndrome."  He stated that it was not possible to 
clearly delineate the amount of contribution that these 
injuries had to his ongoing chronic low back symptoms, but 
that the injuries likely contributed to the progression of 
his condition to a degree which was not quantifiable.  With 
regard to the cervical spine disorder, Dr. Zawadski stated 
that the veteran had cervical muscle strain as well as a soft 
tissue injury due to his inservice motor vehicle accident.  
He stated that it was likely that the prior trauma had a 
small contribution to his current degenerative situation, but 
that the precise quantity of that contribution was impossible 
to determine from the review of the records.  Dr. Zawadski 
concluded:

In summary, it is my opinion that the 
current diagnoses are proper, which 
include lumbar degenerative joint disease 
as well as cervical disc degenerative 
disease. Both of these conditions, as 
likely as not, had a contribution from 
the three injury events that the patient 
sustained while in the service.  It is, 
however, not possible to quantify the 
amount of the contribution to his current 
condition.  This is my expert medical 
opinion based upon the review of the 
records provided.  

A.  Low Back Disorder

The Board has determined that service connection for a low 
back disorder is warranted.  In this regard, the veteran was 
treated for low back pain during service, and the claims 
files contain an etiological opinion from an IME (Dr. 
Zawadski) that is in favor of the claim.  Dr. Zawadski 
essentially concluded that the veteran's in-service back 
injury contributed to the current back condition, although he 
could not estimate the degree of contribution.  The Board 
further notes that the veteran has a documented post-service 
history of treatment for lumbosacral pain, and that this 
treatment began not long after separation from service (i.e., 
in February 1971).  See Dr. Carnelli's July 1987 letter.  
This medical evidence is not inconsistent with the claim.  
The claims file also contains one IME etiological opinion 
against the claim (Dr. Vandenakker's opinion).  Based on the 
foregoing, the Board finds that, affording the evidence is at 
least in equipoise as to whether the low back disorder was 
incurred during service.  Accordingly, with resolution of 
reasonable doubt in favor of the veteran, the claim is 
granted.

B.  Cervical Spine Disorder

With regard to the claim for a cervical spine disorder, the 
Board finds that service connection is also warranted.  The 
Board's analysis is similar to that of the claim for a low 
back disorder.  Briefly stated, service medical records show 
that the veteran was involved in an automobile accident in 
March 1968 which resulted in an injury to his neck, and that 
he received treatment for neck pain during service.  The 
claims files contain an etiological opinion from an IME (Dr. 
Zawadski)in favor of the claim, in which Dr. Zawadski 
essentially concluded that the veteran's cervical spine 
condition was "contributed to" by his inservice injuries, 
although he could not estimate the degree of contribution.  
In addition, a September 1996 VA report shows that the 
examiner noted that the veteran had a "status post Vietnam 
war injury to the neck," with pain and some decreased range 
of motion.  The Board further notes that the veteran's 
documented post-service history of treatment for cervical 
spine pain which began not long after separation from service 
(i.e., in February 1971), is not inconsistent with his claim.  
See Dr. Carnelli's July 1987 letter.  The claims file also 
contains an IME etiological opinion against the claim (Dr. 
Vandenakker).  Based on the foregoing, the Board finds that 
the evidence is at least in equipoise as to whether his 
cervical spine disorder is related to his service.  
Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the claim is granted.


ORDER

Service connection for a low back disorder is granted.

Service connection for a cervical spine disorder is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

